Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application filed 11/08/2021. 
Claims 1-2, 4-8, 10-11, 13-15, 17-18, 20-22 and 24 are pending and presented for examination. Claims 3, 9, 12, 16, 19, 23, 25-26 are cancelled. 
Drawing filed 11/08/2021 is accepted. Objections with respect to claim 1-2 and 15 are withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-8, 10-11, 13-15, 17-18, 20-22 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 14, the originally filed specification fails to disclose “wherein the capacity parameter varies based at least one a number of subscribers of the at least one instantiated Virtual Network Function component.” As an initial matter, examiner respectfully points out that the remarks do not describe the support for the amended subject matter. Although, the claim incorporated claim 3, applicant made additional amendment as indicated above. Referring to applicant’s specification at par. 0085-0086, which appears to be the closest description, describes for example defining various resource configuration for given set of 
Subscribers. However, this portion does not particularly disclose capacity parameter varying based on the number of subscribers. In fact, these portion does not particularly point out at all what the capacity parameter is. As such, the above identified subject matter is not supported by applicant’s originally filed specification. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sood et al (US 9,578,008 B2) in view of McNamee et al. (US 10,348,517 B2) or Graupner (US 8,104,038 B1) and Moritzen (US 2005/0165693 A1).

Regarding claim 1 and 14, Sood discloses a method and an apparatus for monitoring operation of a network service for licensing control in a virtual network environment managed by a Network Functions Virtualisation Management and Orchestration, NFV-MANO, system the apparatus comprising: 
a processor and a memory, the memory containing instructions executable by the processor such that the apparatus (see col. 2, lines 49-60) is operative to: 
define the network service in a Network Service Descriptor (see col. 11, lines 64-col. 12, line 56); 
deploy the network service using at least one Virtual Network Function instance identified in said Network Service Descriptor by instantiating at least one Virtual Network Function Component defined by a Virtualisation Deployment Unit, wherein said Virtualisation Deployment Unit is associated with said Virtual Network Function (see col. 11, lines 64-col. 12, line 67, discloses deploying network service using at least one VNF instance by instantiating VNFC, deployment unit can be VNF manager or VBS agent, see col. see col. 16, line 10-24); 

Sood fails to disclose record in a first information field associated with the Network Service Descriptor information indicative of usage of the at least one instantiated Virtual Network Function Component. 
However, Sood discloses for example maintaining a licensing database such that licensing and enforcement could be made. Sood discloses assigning licenses to each VNF instance, thereby associating licenses with each VNF instance. Sood, in some instances discloses using license number or the unique VNF instance identifier, which is defined in network service descriptor by transmitting the identifying information to track usage and revenue (see col.16, lines 10-24).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include recording in a first information field associated with the network service descriptor, usage information of the instantiated VNFC to allow enforcement of the licensing. 
Sood fails to disclose wherein the operation of recording comprises recording a capacity parameter of the at least one instantiated Virtual Network Function Component, wherein the capacity parameter varies based at least on a number of subscribers of the at least one instantiated Virtual network function component. 
McNamee discloses the method or an apparatus wherein the operation of recording comprises recording a capacity parameter of the at least one instantiated Virtual Network Function Component (see col. 29, lines 4-43, CALM component tracking number of subscribers 
Because the deployment of application based on the capacity or number of subscribers was known in the prior, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include licensing or charging based on number of subscribers or capacity. 
The motivation for doing so would be to allow automation of licensing and deploying VNF instances or allowing charging based on different metrics. 

Claims 2, 11, 13, 15, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sood in view of McNamee or Graupner and Moritzen as applied to claim 1, 14 above, and further in view of Moritzen. 

Regarding claims 2, 15, Sood fails to disclose but Moritzen discloses the method or the apparatus wherein if pre-paid licenses are used the method comprises storing in the licensing database information indicative of at least one pre-paid license (see abstract, discloses if using prepaid license storing the relevant license information).

The motivation for doing so would be to allow automation of licensing and deploying VNF instances. 

Regarding claim 11, 24, Sood the method or apparatus comprising: enforcing a license (see fig. 7). Sood fails to disclose but Moritzen discloses the method or apparatus comprising: comparing the information indicative of usage of the at least one instantiated Virtual Network Function Component, as stored in said licensing database, with the information indicative of the at least one pre-paid license (see par. 0045); enforcing said at least one pre-paid license if the operation of comparing indicates that the usage of the at least one instantiated Virtual Network Function Component exceeds usage allowed by the at least one pre-paid license (see par. 0048, discloses enforcing when usage has exceeded).
Therefore it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include comparing the usage with the allowed licensed use and enforcing the license as described by Moritzen. 
The motivation for doing so would be to allow enforcing the license. 

Regarding claim 13, Sood fails to disclose but Moritzen discloses the method comprising applying cryptographic protection to the information fields (see par. 0005).
. 

Claims 4-8, 10, 17-18, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sood in view of McNamee or Graupner and Moritzen as applied to claim 3 above, and further in view of Standard (Network Functions Virtualisation (NFV); Management and Orchestration, ETSI GS NFV-MAN 001 v1.1.1, cited in IDS).

Regarding claim 4, 17, Sood fails to disclose but standard discloses the method wherein the capacity parameter is obtained from a second information field associated with the Virtualisation Deployment Unit defining said instantiated Virtual Network Function Component (see section 6.3.1.2.1 at page 45, discloses scale_in_out parameter defined as maximum number of instances which can be created).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein the capacity parameter is obtained from a second information field associated with the Virtualisation Deployment Unit defining said instantiated Virtual Network Function Component as described by Standard. 
The motivation for doing so would be to allow defining parameters that are regulated or enforced by the licenses. 

Regarding claim 6, Sood fails to disclose but Standard discloses the method wherein the second information field associated with the Virtualisation Deployment Unit is one of 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein the second information field associated with the Virtualisation Deployment Unit is one of monitoring parameter field included in the Virtualisation Deployment Unit or a dedicated information field added to the information structure of the Virtualisation Deployment Unit, or a dedicated file associated with the Virtualisation Deployment Unit as described by the standard. 
The motivation for doing so would be to allow defining parameters that are regulated or enforced by the licenses.  

Regarding claims 7, 20, Sood fails to disclose but Moritzen discloses the method or an apparatus wherein the capacity parameter defines one of a number of subscribers, number of ports, number of processes, number of connections or volume of data handled (see abstract discloses number of uses of software equivalent to number of processes).
Therefore it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein the capacity parameter defines one of a number of subscribers, number of ports, number of processes, number of connections or volume of data handled as described by Moritzen. 
The motivation for doing so would be to allow creating a revenue generation model or track the use of software or resources. 

Regarding claim 8, 21, Sood fails to disclose but Standard discloses the method wherein the capacity parameter comprises a second parameter applicable in case of scaling-in and scaling-out, wherein scaling-out comprises adding an instance of a Virtual Network Function Component and scaling-in comprises removing an instance of a Virtual Network Function Component (see page 45, the table defines a scale in out parameter).
Therefore it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein the capacity parameter comprises a second parameter applicable in case of scaling-in and scaling-out, wherein scaling-out comprises adding an instance of a Virtual Network Function Component and scaling-in comprises removing an instance of a Virtual Network Function Component as described by Standard. 
The motivation for doing so would be to allow scaling in and out the instances to support various capacity on as needed basis. 

Regarding claim 18, Sood fails to disclose but the standard discloses an apparatus wherein the first information field associated with the Network Service Descriptor is one of monitoring parameter field included in the Network Service Descriptor or a dedicated information field added to the information structure of the Network Service Descriptor, or a dedicated file associated with the Network Service Descriptor (see page 46, the table further identifies monitoring parameter).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein the first information field associated with the Network 
The motivation for doing so would be to allow defining parameters that are regulated or enforced by the licenses.  

Regarding claim 22, Sood fails to disclose but Standard discloses the apparatus, wherein the capacity parameter comprises a third parameter applicable in case of scaling-up and scaling-down, wherein scaling-up comprises increasing and scaling-down comprises reducing at least one of: CPU power, memory size and other characteristics of virtual resources available for the instantiated Virtual Network Function Component (see page 45, discloses scale in out parameter, increasing the number of instance increases the CPU or memory, see also section B.4.1-B.4.2, pages 117-118).
Therefore it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein the capacity parameter comprises a third parameter applicable in case of scaling-up and scaling-down, wherein scaling-up comprises increasing and scaling-down comprises reducing at least one of: CPU power, memory size and other characteristics of virtual resources available for the instantiated Virtual Network Function Component as described by Standard. 
The motivation for doing so would be to allow resources on as needed basis. 

Regarding claim 5, Sood fails to disclose but the standard discloses the method wherein the first information field associated with the Network Service Descriptor is one of monitoring parameter field included in the Network Service Descriptor or a dedicated information field 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein the first information field associated with the Network Service Descriptor is one of monitoring parameter field included in the Network Service Descriptor. 
The motivation for doing so would be to allow defining parameters that are regulated or enforced by the licenses.  

Regarding claim 10, Sood fails to disclose but Standard discloses the method wherein the usage of the at least one instantiated Virtual Network Function Component recorded in said first information field comprises information indicative of a specific functional capability enabled by said instantiated Virtual Network Function Component (see page 38-39, discloses NSD as deployment template references all other templates, further VNFD is described as template comprising information indicative of a specific functional capability enabled by instantiated VNFC).
Therefore it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein the usage of the at least one instantiated Virtual Network Function Component recorded in said first information field comprises information indicative of a specific functional capability enabled by said instantiated Virtual Network Function Component as described by Standard. 
. 

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-8, 10-11, 13-15, 17-18, 20-22 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615



/Nishant Divecha/            Primary Examiner, 
Art Unit 2466